Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7, 9, and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NTT Domino “Offline outcome of search space (submitted to PTO 1/4/22).

Regarding claims 7, 9, and 10, NTT teaches a terminal comprising:
a receiver that receives information comprising a first indicator regarding a search space set categorization and a 
a processor that controls a monitoring of downlink control channel candidates allocated to each of the search space sets based on the search space set categorization and the search space set index (page 3. “the given search space set s for the given CORESET p. Specify PPCCH candidate mapping rules. PDCCH candidates are manped to search-space-sets until either or both limit(s) of (number of blind decodes, CCEs for channel estimation) is/are met at feast with the following rule. (1) SS type order, e.g. CSS before USS.. (2) Search space set with lower index before search-space-set with higher index for a given SS type FFS: further rule within a search space set”), and
a control section that controls a monitoring of downlink control channel candidates allocated to each of the search space sets based on the search space set categorization and the search space set index (previous citation)”.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art of Record

US 20130215853 teaches a search space categorization / group in addition to candidate Downlink Control channels ([0031]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476